DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on September 16, 2020 are accepted. 

Specification
	The specification filed September 16, 2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,812,492 B2 (hereinafter 492’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-26 of the 492’ patent. Claims 1-20 of the present application would have been obvious over claims 1-26 of the 492’ patent because each element of the claims of the present application is anticipated by the claims of the 492’ patent. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al. US 6,260,040 B1 [hereinafter Kauffman].

As per claim 1, Kauffman teaches a computer program product comprising non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
copying first content stored in a content management system to a content store (i.e., copying of a file in a shared filesystem), in response to a first user request, the first content 
providing credentials of a second user to the content store [column 6, line 30-column 7, line 14];
receiving an instance of the first content reflecting results of editing of the first copy of the content by at least one of a first user or a second user [column 6, line 30-column 7, line 14];  and 
storing the edited content in the content management system with a second unique identifier indicating that the received copy of the first content is an edited version of the first content [column 6, line 30-column 7, line 14].

As per claim 19, Kauffman teaches a computer-implemented method comprising: 
in response to a verified request received from a user, from among a plurality of users, to access content stored in a content management system, copying the content to a first storage media as a first version of the content uniquely identified by a first identifier, the verified request being based on verification of the user's credentials [column 6, line 30-column 7, line 14];
in response to the user editing the first version of the content, storing the edited copy of the content in the content management system in association with a second identifier uniquely identifying the edited copy of the content as a second version of the content [column 6, line 30-column 7, line 14]; and


As per claim 4, Kauffman further teaches the method wherein the first content stored in the content management system includes associated restrictions on access to the first content and the operations further comprise: verifying that providing access to the first content for the first or the second user complies with the restrictions on access to the content [column 6, line 30-column 7, line 14].
As per claim 5, Kauffman further teaches the method wherein the first content stored in the content management system includes one or more attributes and the operations further comprise: modifying the one or more attributes of the content stored in the content repository of the content management system to prevent modification of the content in response to transmitting the copy of the first content to the content store; and modifying the one or more attributes of the first content stored in the content repository of the content management system to permit modification of the first content in response to receiving the edited content from the content store [column 6, line 30-column 7, line 14].
As per claim 6, Kauffman further teaches the method wherein the operations further comprise: receiving an indication from one or more of a plurality of users that they have completed their modification of the first content stored in the content store [column 6, line 30-column 7, line 14].

As per claim 8, Kauffman further teaches the method wherein the operations further comprise: transmitting a notification to the content store to delete the copy of the first content on the content store in response to the content management system receiving the edited content from the content store [column 6, line 30-column 7, line 14].
As per claim 9, Kauffman further teaches the method wherein the notification is transmitted in response to receiving an indication that a plurality of users editing the content stored in the content store have terminated their access to the content stored in the content store [column 6, line 30-column 7, line 14].
As per claim 20, Kauffman further teaches the system wherein the content stored in the content management system includes one or more attributes and the method further comprises: modifying the one or more attributes of the content to prevent modification of the content in response to transmitting the copy of the content to the content store; and modifying the one or more attributes of the content to permit modification of the content in response to receiving the edited content from the content store [column 6, line 30-column 7, line 14].


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the double patenting rejection indicated above.
Claims 10-18 would be allowable by overcoming the double patenting rejection indicated above. 
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 10, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving a request to access content stored in the content repository from a first user of the content management system, the content having a unique identifier; providing, in response to receiving the request, credentials of the first user to the content store to grant the first user access to the content stored in the content store; providing, in response to receiving a second request from a second user to access the content, credentials of the second user to the content store to grant the second user access to the content stored in the content store; facilitating editing of the content by at least one of the first user or the second user by creating a first instance of the content by way of a first mirror copy of the content and creating a second instance of the content by way of a second mirror copy of the content; providing the first instance to the first user device used by the first user for editing; providing the second instance to the second user device used by the second user for editing; and reflecting modifications made by the first user in the first instance of the first content to . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435